



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Owen, 2015 ONCA 547

DATE: 20150722

DOCKET: C58992

Hoy A.C.J.O., Feldman and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Philip Owen

Appellant

Robert B. Carew, for the appellant

Jason A. Gorda, for the respondent

Heard: March 17, 2015

On appeal from the conviction entered by Justice John
    McMunagle of the Superior Court of Justice, sitting with a jury, on March 1,
    2013, and from the sentence imposed by Justice Lynn D. Ratushny of the Superior
    Court of Justice on March 17, 2014, with reasons reported at 2014 ONSC 748.

ENDORSEMENT

[1]

Following the release of our decision in this matter, the parties
    presented submissions as to the proposed terms for the conditional sentence and
    probation. The court has reviewed those submissions and has determined as
    follows.

[2]

The conditional sentence should be on the
    following terms:

1.

The appellant shall be subject to all of the following statutory conditions
    prescribed by s. 742.3(1) of the Code, namely, that the accused shall:

(a)

keep the peace and be of good behaviour;

(b)

appear before the court when required to do so by the court;

(c)

report to a supervisor within two working days, or such longer period as
    the court directs, after the making of the conditional sentence order, and
    thereafter, when required by the supervisor and in the manner directed by the
    supervisor;

(d)

remain within the jurisdiction of the court unless written permission to
    go outside those areas is obtained from the court or the supervisor; and

(e)

notify the court or the supervisor in advance of any change of name or
    address, and promptly notify the court or the supervisor of any change of
    employment or occupation.

2.

The following terms should also apply for the entire period of the
    conditional sentence:

(a)

reside at an address approved of by the supervisor;

(b)

have no contact or communication in any way directly or indirectly, with
    Pamela Owen-Lafrance or John Lafrance, except through counsel, for court
    purposes, or with their prior written, orally revocable consent filed with the
    supervisor;

3.

For the first eight months of the conditional sentence be under House
    Arrest, subject to the following exceptions:

(a)

between the hours of 1:00 p.m. and 5:00 p.m. each Saturday and 7:00 p.m.
    to 9:00 p.m. each Wednesday to obtain necessities and attend to personal
    matters;

(b)

pre-arranged medical or dental appointments, meetings with his
    supervisor, or required court appearances;

(c)

medical emergencies for himself, wife or child of the marriage;

(d)

religious services;

(e)

for the purposes of going directly to, from and while at work. Work
    hours and schedule to be provided to and approved by the supervisor in advance;
    and

(f)

with the permission of the supervisor.

4.

For the remainder of the conditional sentence, that he be subject to a
    curfew of 10:00 p.m. to 6:00 a.m., with the following exceptions:

(a)

medical emergencies for himself, wife or child of the marriage;

(b)

for the purposes of going directly to, from and while at work. Work
    hours and schedule to be provided and approved by the supervisor in advance;
    and

(c)

written permission of the supervisor.

[3]

The terms of the probation should be as follows:

5.

For the one year period of probation, the appellant be subject to the
    following terms:

(a)

keep the peace and be of good behaviour;

(b)

appear before the court when required to do so by the court;

(c)

notify the court or the probation officer in advance of any change of
    name or address, and promptly notify the court or probation officer of any
    change of employment or occupation;

(d)

within two days of completion of the appellant's conditional sentence,
    report to a probation officer and thereafter as required; and

(e)

have no contact or communication in any way directly or indirectly, with
    Pamela Owen-Lafrance or John Lafrance, except through counsel, for court
    purposes, or with their prior written, orally revocable consent filed with the
    probation officer.

[4]

The appellant is given credit for having served four months of his
    original 18 months sentence. As a result the remaining sentence is 14 months
    subject to there being additional credit since surrendering prior to the
    release of this courts judgement in this case.

Alexandra Hoy A.C.J.O.

K. Feldman J.A.

Paul Rouleau J.A.


